Title: To James Madison from Presley Nevill, 7 October 1806
From: Nevill, Presley
To: Madison, James



Sir,
Pittsburgh (Penna.) 7th. October 1806.

Notwithstanding our extreme reluctance to excite allarms, on Suspicions which may be groundless, or to say any thing which, in the most remote degree, might affect the character of a man whose intentions may be pure, we think that we should not discharge our duty, as citizens, if we suppressed certain information, which has lately been communicated to us, on a Subject deeply affecting the Stability of the government.
A Gentleman, of high respectability and honor, residing near this place, lately requested the Chief Justice of this State, and ourselves to hear a detail of certain conversations, which sometime Since passed between Col. Aaron Burr and our Informant, and others of his family: To give a correct written Statement of those conversations would, perhaps, be as unnecessary, as it would be difficult: a general outline, of the remarks of Col. Burr is all we can attempt; and indeed, according to our Informants, much more was to be collected, from the manner in which certain things were said, and hints given, than from the words used.
A seperation of the Western country, from that part of the United States, which borders on the Atlantic, was spoken of, by Col Burr, as an event, which would certainly take place, within a very short period (according to our recollection, the period named was about four years).  He spoke of a wide field, about to be opened, for men of talents, and enterprize, and especially for Military men.  He was particular in his inquiries, relative to the strength, of this part of the country, Of the number and organization of the Militia, Of the Military characters, Of the persons who had been concerned in the late western insurrection, in this State.  He remarked on the folly of engaging, in such an enterprize, with the weak and indecisive characters, who conducted that: insisting that those, who Should engage in such an undertaking, ought to have a Leader, a man who would carry them through &ca.  He spoke, in high terms, of the Strength, and military spirit of the western country; and derided the weakness and pusillanimity of the country bordering on the Atlantic.  In short the whole tenor of his conversation was such, as to leave a Strong impression on the minds, of those Gentlemen with whom those conversations were held, that a plan was arranging, or arranged, for effecting this Seperation of the Union, in which Col. Burr seemed to have no ordinary interest.
We Sincerely hope, that these alarms may not be well founded; in that hope, we neither have, nor will impart, the information which we received, Save in the present communication; and in making this, we have no doubt, that our motives will be duly appreciated, however unimportant it may prove.  We have the honor to be, with great respect, Sir, Your Obedt. Servts.

Presley Nevill
Saml. Roberts

